277 F.2d 926
Thomas WALSHv.STIPP CONSTRUCTION COMPANY, Appellant.
No. 13154.
United States Court of Appeals Third Circuit.
Argued May 5, 1960.Decided May 13, 1960.

Matthew D. Mackie, Scranton, Pa., for appellant.
Harry P. O'Neill, Jr., Scranton, Pa., for appellee.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case discolses evidence sufficient to sustain the jury's verdict in favor of the plaintiff.


2
The Order of the District Court denying defendant's Motion for Judgment Notwithstanding the Verdict and alternative Motion for a New Trial will be affirmed.